Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
Under the pre-AIA  first to invent provisions.


Continuity/Reexam Information for 16/342639 
    
        
            
                                
            
        
    

Parent Data16342639, filed 04/17/2019 is a national stage entry of PCT/JP2017/037284, International Filing Date: 10/16/2017claims foreign priority to 2016-203718, filed 10/17/2016 der the first inventor to file provisions of the AIA .


Claims 5-7, 12-14, 15, 16-18, 20 and 22-24 are drawn to method of treatment.
Claims 1-3, 5-7, 9-14, 16, 18, 20 and 22-24 are pending.


Claims 1-3, 9, 11, 23, and 24 were examined.



Final Office Action

Claims 1-3, 5-7, 9-14, 16, 18, 20, and 22-24 are pending.  
Amendments file on 12/15/2020 are entered.
Claims 1-3, 9 and 11, 13 and 23 were examined.
Claims 5-7, 10, 12, 14, 16, 18, 22 and 24 were withdrawn as non-elected invention.
No claim is allowed. 

Elected Species:

Azacitidin (trade name Vidaza) is a chemical analog of cytidine, a nucleoside in DNA and RNA. Azacitidin and its deoxy derivative, decitabine (also known as 5-aza-2′-deoxycytidine), are used in the treatment of myelodysplastic syndrome.
Other names: 5-Azacytidine, Azacitidin, Formula: C8H12N4O5
CAS Number: 320-67-2.

Azacitidin (also known as 5-azacitidine and 4-amino-1-.beta.-D-ribofuranosyl-S-triazin-2(1H)-one; CAS Registry Number 320-67-2). 
Azacitidin is also called by its brand name, Vidaza. It is a treatment for people who can't have high dose treatment with a stem cell transplant for the following conditions: chronic myelomonocytic leukemia (CMML) acute myeloid leukemia (AML).

Response to Remarks.

Applicants response filed on 12/15/20 is acknowledged. Amendments in claims were entered. Claim 23 and 24 were added.   Applicant’s arguments were fully considered but were not found persuasive.   Therefore, rejection is maintained. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/21/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.
English Translation or abstract of foreign language references were not provided therefore, not considered.  

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Election of Invention
Applicants elected Group I, claims 1-3, 9, 11, and 13, drawn to a medicament, without traverse. Claims 5-7, 10, 11, 12, 14, 16, 18, 20, and 22 are hereby withdrawn.   The search was not extended to non-elected invention. The Examiner will join the non-elected invention restricted under the same rules as mentioned in restriction. requirement. Claim 11 does not read on elected species. Therefore, was withdrawn. Examiner’s Group II are entitled to rejoinder with the medicament claims of Examiner’s Group I upon allowance. As stated in M.P.E.P. § 821.04(b):
Election of Species
Election azacitidin as DNA methyltransferase inhibitor. The claim that encompasses the elected species is at least claim 13. Claims 5-7, 10, 12, 14, 16, 18, 20, and 22, which are in group II, are directed to non-elected methods of using the compounds of claim 1.  The non-elected method claims in restricted Examiner’s Group II will be rejoined with the medicament claims with the conditions as in restriction requirement.  M.P.E.P. § 821.04(b).
Compound A: Compound of claim 1, (3'R,4'S,5'R)-N-[(3R,6S)-6-carbamoyltetrahydro-2H-pyran-3-yl]-6"-chloro-4'-(2-chloro-3-fluoropyridin-4-yl)-4,4-dimethyl-2"-oxo-l",2"-dihydrodispiro[cyclohexane-l,2'-pyrrolidine-3',3"-indole]-5'-carboxamide or a pharmaceutically acceptable salt thereof  is labelled as compound A in this office action.
35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 9 and 13 and 23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sugimoto et al (US 2012/0264738), Ionescu et al. (20100292180, also published as US Patent 8211862) and Garcia-Manero, et al. (A pilot pharmacokinetic study of oral azacitidine. Leukemia 22, 1680–1684 (2008).https://doi.org/10.1038/leu.2008.145, 892).  These references teach combinations of claimed medications which embraces Applicants claimed invention. See the entire documents. 

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 1-3, Sugimoto et al. teaches compound A (example 70), [0594] and its pharmaceutically acceptable salts such as p-toluenesulfonate salt [0062] and [1193], claim 12 and example 198, [1194]. Sugimoto teaches compound A as an active ingredient [0069], [0070], and [0072]. Sugimoto teaches methods of treating cancer including leukemia (AML) by compound A or its pharmaceutically acceptable salts thereof. See [0073], [0074]. 
In regards to pharmaceutical compositions and salts, Sugimoto et al teaches pharmaceutical composition comprising a compound according to claim 1 or a salt thereof and a pharmaceutically acceptable carrier. (Claim 21 and 22).  Sugimoto teaches a method for treating cancer, comprising administering a compound according to claim 1 or a salt thereof. The cancer is lung cancer, breast cancer, prostate cancer, colon cancer, acute myeloid leukemia malignant lymphoma, malignant melanoma, retinoblastoma, neuroblastoma, or sarcoma. (Claim 23, 24) and [0193]. 
In regards to single or separate formulation in as in claims 1-3.  Sugimoto et al. teaches formulation can be prepared by selecting a suitable formulation form (for example, oral formulation or injection) depending on the administration method and using various conventionally used methods for preparing a formulation.  The formulations of one dose may be filled in one vessel, or two or more doses may be filled in a vessel. [0195], [0196]. 
A person skilled in the art at the time the invention was filed would make formulations and doses depending on the method of administration at the time the invention was filed. 
In regards to claim 9, drawn to specific salt, Sugimoto teaches toluene sulfonate salts of compound A, (3'R,4'S,5'R)--N-[(3R,6S)-6-carbamoyltetrahydro-2H-pyran-3-yl]-6''-ch- loro-4'-(2-chloro-3-fluoropyridin-4-yl)-4,4-dimethyl-2''-oxo-1'',2''-dihyd- -toluenesulfonate. [1193] and [0062\
Furthermore, Sugimoto teaches formulations may be present in unit-dose or multi-dose containers, for example, sealed ampules and vials. Extemporaneous injection solutions and suspensions may be prepared from sterile powders, granules, and tablets [0072].
It would have been obvious to one skilled in the art to make a composition or medicament containing compound A and azacitidine for the treatment of MDS, leukemia because Sugimoto teaches medication in combination of another anti-tumor agent with compound A for such treatments.  It teaches addition of another anti-tumor agents in combination with compound A.  

Ascertaining the differences between the prior art and the claims at issue
Sugimoto teaches medication and treatment of various cancers including acute myeloid leukemia malignant lymphoma, compound A in combination with an additional anti-tumor agent. Examples thereof include anti-tumor antibiotics, anti-tumor plant constituents, BRMs (biological response modifiers), hormones, vitamins, anti-tumor antibodies, molecular target drugs, and other anti-tumor agents. [0199].
Sugimoto (US ‘738) teaches addition of another anti-tumor agent in the medicament or composition, does not teach explicitly a medication in combination of compound A with Azacitidin.
In regards to claims 1-3, 9, 13  and 23, combination of compound A with azacitidin, Garcia-Manero et al teaches treatment of MDS and AML to male or female. 
It teaches that azacitidin is a pyrimidine nucleoside analog of cytidine with hypomethylating and antileukemia activity. Azacitidin have survival benefits in patients with high-risk myelodysplastic syndrome (MDS), and has activity in the treatment of acute myelogenous leukemia (AML). It is administered by subcutaneous (s.c.) or 2 for 7 days every 4 weeks. An oral formulation would facilitate dosing, reduce administration side effects and potentially maximize azacitidin pharmacologic action. Previously, oral formulations of this class of agent have failed due to rapid catabolism by cytidine deaminase and hydrolysis in aqueous environments. Development of a film-coated formulation has circumvented this difficulty. In a formulation feasibility pilot study, four subjects with solid malignant tumors, AML or MDS received single oral doses of 60 or 80 mg azacitidine. Subjects demonstrated measurable plasma concentrations of azacitidine, allowing bioavailability comparisons to be made to historical pharmacokinetic data for S.C. azacitidine. Subjects safely tolerated 80 mg, a dose for which the mean bioavailability was 17.4% of historic s. c. exposure. No severe drug-related toxicities were observed. These data suggest that oral azacitidine is bioavailable in humans and should be studied in formal phase 1 trials. (Abstract). 

Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to select azacitidine to use in combination with compound A because azacitidine was no severe drug related toxicity and could be given to humans. 
 In regards to claims 1-3, 9 and 13, Ionescu et al teaches pharmaceutical compositions comprising crystal forms of 5-Azacytidine for treatment of myelodysplastic syndromes. [0001]. Ionescu et al. teaches crystalline polymorphic Form I of 5-azacytidine (also known as azacitidine and 4-amino-1-β-D-ribofuranosyl-S-triazin-2(1H)-one). 5-azacytidine may be used in the treatment of disease, including the treatment of myelodysplastic syndromes (MDS).-5-azacytidine (also known as azacitidine and 4-amino-1-β-D-ribofuranosyl-S-triazin-2(1H)-one; Nation Service Center designation NSC-102816; CAS Registry Number 320-67-2) has undergone NCI-sponsored trials for the treatment of myelodysplastic syndromes (MDS). [0003].
5-azacytidine structure:

    PNG
    media_image1.png
    369
    398
    media_image1.png
    Greyscale

In regards to claims 23, Ionescu teaches pharmaceutical composition preferably in unit dose form, comprising one or more of the 5-azacytidine polymorphs and one or more pharmaceutically acceptable carrier, diluent, or excipient. [0066]. 
Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to make a medicament in combination of compound A and azacitidine as claimed to enhance the activity without increasing side effects. One skilled in the art would prefer to combine azetidine with compound A to use as medicament for the treatment of CLL, MDS and others because no toxicity was seen for azacitidine and recommended for humans.  Motivation is provided by the prior art.  Since azacitidine is known to be good compound for treating MDS, leukemia and some other cancers, a person skilled in the art would prefer to use azacitidine with compound A to enhance the activity. Since Garcia-Manero et al teaches treatment of MDS by combining with azetidine because it teaches that azacitidin have survival benefits in patients with high-risk myelodysplastic syndrome (MDS), and has activity in the treatment of acute myelogenous leukemia (AML).
A person skilled in the art would apply the teachings of Ionescu et al at the time the invention was filed by using DNA methyltransferase inhibitor as in claim 13 and use 5-Azacytidine with compound A for the treatment of myelodysplastic syndromes.
	Therefore, for the reasons cited above claimed invention would have been obvious to one skilled in the art at the time the invention was filed. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).     
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

					Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628